COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 G.L.S.,                                                       No. 08-13-00181-CV
                                               §
                  Appellant,                                      Appeal from the
                                               §
 v.                                                         65th Judicial District Court
                                               §
 TEXAS DEPARTMENT OF FAMILY                                  of El Paso County, Texas
 AND PROTECTIVE SERVICES,                      §
                                                              (TC# 2012DCM09551)
                  Appellee.                    §

                                       JUDGMENT

       The Court has considered this cause on the Intervenors’ motion to abate and,

alternatively, motion to dismiss the appeal for lack of jurisdiction, and concludes the motion

should be granted and the appeal should be dismissed for want of jurisdiction, in accordance with

the opinion of this Court. We therefore dismiss the appeal. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 21ST DAY OF AUGUST, 2013.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.